*242Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Everrett Harris appeals the district court’s order consolidating his civil complaints against the United States Attorney General and two federal judicial officers and dismissing those complaints as frivolous, pursuant to 28 U.S.C. § 1915(e) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Harris’ requests for counsel and affirm for the reasons stated by the district court. Harris v. Niemeyer, Case No. 8:12-cv-03807-RWT (D.Md. Jan. 10, 2013); Harris v. Messitte, Case No. 8:12-cv-03809-RWT (D.Md. Jan. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid. the decisional process.

AFFIRMED.